Per Curiam:

The defendant in error sued the plaintiff in error, a building and loan association, to recover certain sums of money deposited with the latter by the former, and evidenced by certificates of deposit and written agreements of repayment. The certificates and agreements promised repayment according to a specified order of priority between the different ■depositors and certificate holders in the association, and the defendant’s answer averred that the contract period for payment had not yet matured. Whether or not it had matured could not be told from the paper in question. A demurrer to the answer for insufficiency of facts to constitute a defense was sustained. This was manifest error. The judgment of the court below is therefore reversed, with directions to overrule .the demurrer.'
Loster, O. J., Johnston, Smith, Ellis, JJ.